    Case: 1:19-cv-01610 Document #: 37-1 Filed: 04/10/19 Page 1 of 1 PageID #:94




                                       ATTACHMENT

I am a member in good standing and eligible to practice before the following courts:

                            Title of Court                                  Date Admitted
 New York Supreme Court                                                      7/11/1995
 U.S. Supreme Court                                                           5/172010
 U.S. Appellate Court for the Second Circuit                                  3/9/2005
 U.S. District Court for the Eastern District of New York                    4/29/1997
 U.S. District Court for the Southern District of New York                   4/29/1997
 U.S. District Court for the Eastern District of Michigan                    5/31/2006
